ITEMID: 001-98827
LANGUAGEISOCODE: ENG
RESPONDENT: HRV
BRANCH: CHAMBER
DATE: 2010
DOCNAME: CASE OF LELAS v. CROATIA
IMPORTANCE: 2
CONCLUSION: Remainder inadmissible;Violation of P1-1;Pecuniary damage - claim dismissed;Non-pecuniary damage - award
JUDGES: Anatoly Kovler;Christos Rozakis;Elisabeth Steiner;George Nicolaou;Giorgio Malinverni;Khanlar Hajiyev
TEXT: 4. The applicant lives in Vrlika.
5. He is a serviceman employed by the Ministry of Defence (Ministarstvo obrane Republike Hrvatske). In 1996, 1997 and 1998, as a member of the 40th Engineering Brigade of the Croatian Army, the applicant occasionally participated in demining operations in the newly liberated territories in Croatia.
6. On the basis of the Decision of the Minister of Defence of 18 September 1995 (see paragraph 36 below), he was entitled to a special daily allowance for such work.
7. Since the allowances had not been paid to him, on 21 May 2002 the applicant brought a civil action against the State in the Knin Municipal Court (Općinski sud u Kninu), seeking payment of the unpaid allowances. He sought in total the sum of 16,142.83 Croatian kunas (HRK) together with accrued statutory default interest.
8. The State responded that his action was time-barred because the three-year limitation period for employment-related claims had expired.
9. In reply, the applicant argued that on several occasions he had asked his commanding officer why the allowances had not been paid. His commanding officer had made enquiries of his superior, who had then contacted the General Staff of the Croatian Armed Forces (Glavni stožer Oružanih snaga Republike Hrvatske). Eventually, the applicant had been informed through his commanding officer that his claims were not being disputed and that they would be paid once the funds for that purpose had been allocated in the State budget. Relying on that information, the applicant argued that the State had acknowledged the debt within the meaning of section 387 of the Obligations Act and that the running of the statutory limitation period had thus been interrupted.
10. The court heard the applicant's commanding officer B.B. and the head of the Split Regional Finance Department of the Ministry of Defence, Brigadier I.P.
11. B.B., who had been the commander of the 40th Engineering Brigade between January 1996 and April 1999, testified that lists of servicemen who carried out demining work, together with the number of days worked and the corresponding amount of allowances, had been submitted to him by platoon commanders within the brigade. As the commander of the unit, he had signed them after checking them for accuracy and had then submitted them for certification to the commander of the 3rd Operational Zone. After the commander of the 3rd Operational Zone had signed the lists, they had been submitted for payment to the Regional Finance Department in Split. He had informed the applicant that the lists had been submitted for payment. When the allowances were not paid, the applicant and other members of the unit had approached him, as their commanding officer and the only person they were authorised to approach under internal regulations, asking him when the payment would be made. In their name he had then contacted the commander of the 3rd Operational Zone. Each time he had been informed that the right to receive payment and its amount were not being disputed and that payment would follow after the funds had been allocated for that purpose. Each time he had transmitted that information to the members of his unit, including the applicant.
12. I.P. had since 1996 been the head of the Split Regional Finance Department of the Ministry of Defence, which was in charge of financial matters for the 3rd Operational Zone. He testified that he had been aware that members of the 40th Engineering Brigade had been carrying out demining work up to April 1998 and that the commander of the 3rd Operational Zone had been submitting lists of servicemen who carried out demining work for payment. Since payment was not forthcoming when the allowances fell due, the General Staff of the Croatian Armed Forces had informed the relevant financial departments that the allowances had not been paid because no funds had been allocated in the budget for that purpose, whereas no instructions had been given to dispute the right to receive allowances or their amount.
13. On 3 March 2003 the Knin Municipal Court ruled in favour of the applicant and ordered the State to pay him the allowances he sought. The relevant part of that judgment read as follows:
“[It] is undisputed that ... when each instalment became due, up to 21 February 2002, the plaintiff asked his commanding officer when the payment would be made, because according to the internal organisation of [the Ministry of Defence] that was the only person he was authorised to approach, and that [his] commanding officer took this up on behalf of the plaintiff with the Headquarters of the 3rd Operational Zone and that the commander of the 3rd Operational Zone informed [the plaintiff's] commanding officer that the right to receive payment and its amount were not in dispute, and that payment would follow after the funds had been allocated in the budget, because currently there were none; the commanding officer passed this information on to the plaintiff.
The foregoing, in the view of this court, represents acknowledgement of the debt within the meaning of section 387 of the Obligations Act, because ... the plaintiff was informed by the person authorised to act on behalf of the respondent that the right to receive payment and its amount were not in dispute and that payment would follow once funds had been allocated in the budget.”
14. Following an appeal by the State, on 22 April 2003 the Šibenik County Court (Županijski sud u Šibeniku) quashed the first-instance judgment and remitted the case. It held that the first-instance court had failed to establish: (a) who in this case was the person authorised to acknowledge the debt on behalf of the Ministry of Defence, and (b) whether the signed and certified lists of the members of the applicant's unit who had carried out demining work, indicating the number of days on which they had done such work and the corresponding amount of daily allowances, processed by the Ministry's Finance Department, in fact constituted requests for payment and therefore an indirect acknowledgment of the debt.
15. In the resumed proceedings, the Knin Municipal Court again heard the head of the Split Regional Finance Department of the Ministry of Defence, Brigadier I.P., who testified that the certified lists of servicemen who had carried out demining work constituted requests for payment of the allowances. He further stated that after receiving the lists the Split Regional Finance Department had checked them for accuracy and submitted them together with the requisite form, which in fact constituted a request for payment, to the Central Finance Department of the Ministry of Defence in Zagreb. According to I.P., the Central Finance Department had been authorised to check the lists and could have returned them to the Regional Finance Department if the request for payment of allowances or their amount had been invalid, which they had not done. After the Split Regional Finance Department had submitted the lists and request for payment, the head of the Central Finance Department had informed him that payment would follow once funds had been allocated in the budget for that purpose. Had there been funds, no further action would have been required for the amount requested to be transferred to the applicant's bank account.
16. In these resumed proceedings, the respondent argued for the first time that, in accordance with the internal regulations of the Ministry of Defence, the person authorised to acknowledge the debt on behalf of the Ministry was the head of its Finance Department before a court action had been brought, and afterwards the head of the Legal Department.
17. On 18 June 2003 the Municipal Court again ruled in favour of the plaintiff. The relevant part of that judgment read as follows:
“The Split Regional Finance Department certified the above-mentioned payment lists ... by first checking that the payment and its amount were justified, and then sent it, together with the [requisite] form, namely the payment request form, to the Central Finance Department ... in Zagreb. [That Department], by not returning the lists and the request for payment to the Split Regional Finance Department, accepted them as justified and well-founded. [The Central Finance Department] had to pay the amounts [sought] because the Split Regional Finance Department did not have ready money. After receiving those [lists and] the request for payment, the Central Finance Department had informed the Split Department that payment would follow once funds had been allocated in the State budget, of which the plaintiff was notified and which was explained to him by his commanding officer between the [time the instalments] became due and 21 February 2002.
The foregoing, in view of this court, represents acknowledgement of the debt because, by certifying the payment lists with the payment request form and informing the plaintiff thereof as well as of the fact that payment would follow once funds had been allocated in the State budget, the plaintiff, as the creditor, was informed by the respondent, as the debtor, in a clear and unequivocal manner, that the claim at issue, that is, the respondent's debt, was being acknowledged.”
18. Following an appeal by the State, on 8 March 2004 the Šibenik County Court again quashed the first-instance judgment and remitted the case. It held that from the case file it followed that in accordance with the internal regulations of the Ministry of Defence the person authorised to acknowledge the debt on behalf of the Ministry had been the head of its Finance Department before the action was brought, and afterwards the head of the Legal Department. Therefore, the applicant's commanding officer could not have acknowledged the debt on behalf of the Ministry.
19. In the resumed proceedings, the Knin Municipal Court, in order to establish who was the person authorised to acknowledge the debt on behalf of the Ministry of Defence, heard the head of the Central Finance Department of the Ministry of Defence, and examined the internal regulations of the Ministry.
20. The head of the Ministry's Central Finance Department, I.H., testified that the person authorised to acknowledge the debt on behalf of the Ministry had indeed been the head of its Central Finance Department before the action was brought and the head of its Legal Department afterwards. He also testified that the Split Regional Finance Department's request for payment of daily allowances for demining work had been deemed invalid by a letter of 29 October 1998 because the Decision of the Minister of Defence of 18 September 1995 applied only to the Danube region of Croatia.
21. On 19 April 2005 the Municipal Court ruled for the third time in favour of the plaintiff. The relevant part of that judgment read as follows:
“In line with the internal organisation of [the Ministry], the plaintiff, after [the daily allowances had become due but] payment had not been forthcoming, had been addressing his requests for payment to his immediate superior, that is to the commander of his unit, whereupon he [the commander] had on behalf of the plaintiff been contacting the commander of the 3rd Operational Zone of the Croatian Armed Forces. The commander of the 3rd Operational Zone had been forwarding such requests to the General Staff of the Croatian Armed Forces, which had been replying that the right to receive payment and its amount were being acknowledged, and that payment would follow once funds had been allocated for that purpose. The commander of the 3rd Operational Zone had been sending that information to the commander of the [plaintiff's] unit, who had been notifying the plaintiff of this between June 1998 and May 2002, when the commander of the unit received the last information from the commander of the 3rd Operational Zone.
In this way authorised and responsible persons and the department [within the Ministry], in particular the commander of the 40th Engineering Brigade, the commander of the 3rd Operational Zone ... and the competent Regional Finance Department, which certified and acknowledged the amounts of daily allowances as costs of [the Ministry], and in the form of a request for transfer of funds corresponding to the amounts sought ..., submitted them to [the Ministry's Central Finance Department], acknowledged the debt to the plaintiff in a clear and unequivocal manner.
Accordingly, the respondent's argument raised in the course of the proceedings that only the head of [the Central Finance Service] or the head of the Legal Department were authorised to acknowledge the debt on behalf of the Ministry, is unfounded because this does not follow from the evidence taken, especially from the documents provided by the respondent, in particular from [the internal regulations of the Ministry of Defence], and [because] the time-limits fixed by the court at the request of the respondent's representative for furnishing evidence [in support of that argument] had expired.
...
... from the letter of 29 October 1998 it does not follow that the request of the [Split] Regional Finance Department had been regarded as invalid. [Rather], it was only returned to the [Split Regional Finance] Department for additional examination and checking, and it was suggested that afterwards the Regional Finance Department should decide on the right to receive payment of the allowances at issue.
Consequently, in the light of the foregoing, this court indisputably established that authorised persons of the respondent had continued, throughout the entire period in dispute, that is, from the time the claims had become due until May 2002, to inform the plaintiff in a clear and unequivocal manner that the respondent did not dispute [his] right to receive daily allowances in the amount sought. [T]hereby, the respondent acknowledged the debt to the plaintiff within the meaning of section 387 of the Obligations Act, so it is clear that the statutory limitation period did not expire, because its running was interrupted by the acknowledgment of the debt.”
22. Following an appeal by the State, on 24 October 2005 the Šibenik County Court reversed the first-instance judgment by dismissing the applicant's action. The relevant part of that judgment read as follows:
“On the basis of the evidence taken, the first-instance court established the following relevant facts:
- that the plaintiff, as a member of the 40th Engineering Brigade of the Croatian Army at the material time, under the command of the 3rd Operational Zone of the Croatian Armed Forces, had occasionally carried out demining work during 1996, 1997 and 1998;
- that the Decision [of the Minister of Defence of 18 September 1995] had established the right of the ... members of the Croatian Armed Forces to a special daily allowance for demining work;
- that, in accordance with the [above] Decision, the commander of the 40th Engineering Brigade had been compiling monthly lists of members of the unit who in a particular month had carried out demining work, and had specified the number of days spent on demining work and the corresponding amounts of daily allowances due, and that [those lists] had been certified and co-signed by the commander of the 3rd Operational Zone of the Croatian Armed Forces and submitted to the Split Regional Finance Department of the [Ministry of Defence];
- that the plaintiff, when the special daily allowances were not paid, on numerous occasions approached the commander of his unit, in accordance with the hierarchical organisation of the [Ministry] ... with a query as to when the payment would be made, and that [his commander], after making enquiries of the command of the 3rd Operational Zone, informed him that his claims were not in dispute... and that payment would follow after funds had been allocated for that purpose.
Relying on these facts, the first-instance court found that that the authorised persons of the respondent (the commander of the 40th Engineering Brigade, the commander of the 3rd Operational Zone of the Croatian Armed Forces, as well as the Split Regional Finance Department – which had certified and acknowledged the amount of the plaintiff's special daily allowances as costs of the respondent and had submitted it in the form of a request to the [Central] Finance Department of the [Ministry for transfer of the amount sought]) – had, throughout the entire period in dispute, until May 2002, unequivocally informed the plaintiff that the respondent did not dispute [his] right to receive daily allowances in the amount sought, and that the respondent had thereby acknowledged the debt to the plaintiff within the meaning of section 387 of the Obligations Act, so the statutory limitation period had not expired.
However, having regard to the evidence taken before the first-instance court, this court considers the above finding of the first-instance court erroneous. [This is so] because, contrary to the view of the first-instance court, and in accordance with the hierarchical organisation of the [Ministry], the persons authorised to acknowledge the debt on behalf of the [Ministry] were the head of [its Central] Finance Department – which Department, in accordance with the [Ministry's] internal regulations, was authorised to ultimately process and check the requests for payment of the plaintiff's claims submitted by the Split Regional Finance Department (until the action was brought in this case) – and the head of the [Ministry's] Legal Department (during the present proceedings), as the respondent correctly argued ... as well as the other authorised persons who were, in accordance with the hierarchical organisation of the [Ministry], superior to [them].
That being so, and having regard to the facts established in the proceedings before the first-instance court, it does not follow that it was precisely those authorised persons mentioned above who acknowledged the debt by making a declaration to the plaintiff as the creditor, nor that the debt was acknowledged in some indirect manner within the meaning of paragraph 2 of section 387 of the Obligations Act. [O]n the contrary, the request of the Split Regional Finance Department to transfer funds [corresponding to the amounts of daily allowances sought] (which request, together with signed and certified lists compiled by the 40th Engineering Brigade, cannot be considered an acknowledgement of the debt within the meaning of section 387 of the Obligations Act) ... was regarded as invalid by the Central Finance Department and returned to the Split Regional Finance Department for further checking and additional examination (...). [T]herefore, in the instant case the respondent did not acknowledge the plaintiff's claims in any manner prescribed by law that would lead to an interruption of the statutory limitation period. [S]ince the last monthly instalment of special daily allowances had become due in April 1998, and the action in this case had been brought on 21 May 2001, the [respondent's] plea that the claims at issue were statute-barred, ... is well-founded because the three-year statutory limitation period set forth in section 131 of the Labour Act in respect of the plaintiff's claims, which arose from his employment relationship with the respondent, had expired in the instant case.”
23. The applicant then lodged a constitutional complaint against the second-instance judgment, alleging violations of his constitutional rights to equality before the courts and to a fair hearing. He argued that his claim for special daily allowances for demining work was not statute-barred, because the Ministry of Defence had on several occasions acknowledged the debt, thereby interrupting the running of the statutory limitation period, and that the Šibenik County Court had not relied on any provision of substantive law which would justify dismissal of his action.
24. On 10 April 2008 the Constitutional Court (Ustavni sud Republike Hrvatske) dismissed the applicant's constitutional complaint and served its decision on his representative on 8 May 2008.
25. The relevant part of the Constitution of the Republic of Croatia (Ustav Republike Hrvatske, Official Gazette nos. 56/1990, 135/1997, 8/1998 (consolidated text), 113/2000, 124/2000 (consolidated text), 28/2001 and 41/2001 (consolidated text), 55/2001 (corrigendum)) provides as follows:
“All citizens of the Republic of Croatia and foreigners shall be equal before the courts and other state or public authorities.”
“In the determination of his rights and obligations or of any criminal charge against him, everyone is entitled to a fair hearing within a reasonable time by an independent and impartial court established by law.”
“1. The right of ownership shall be guaranteed.
2. Ownership implies duties. Owners and users of property shall contribute to the general welfare.”
“1. Ownership may be restricted or taken in accordance with the law and in the interest of the Republic of Croatia subject to payment of compensation equal to the market value.
2. The exercise ... of the right of ownership may, on an exceptional basis, be restricted by law for the protection of the interests and security of the Republic of Croatia, nature, the environment or public health.”
“International agreements in force, which were concluded and ratified in accordance with the Constitution and made public, shall be part of the internal legal order of the Republic of Croatia and shall have precedence over the [domestic] statutes. ...”
26. In its decisions nos. U-I-892/1994 of 14 November 1994 (Official Gazette no. 83/1994) and U-I-130/1995 of 20 February 1995 (Official Gazette no. 112/1995) the Constitutional Court held that all rights guaranteed in the Convention and its Protocols were also to be considered constitutional rights having legal force equal to the provisions of the Constitution.
27. The relevant part of the 1999 Constitutional Act on the Constitutional Court of the Republic of Croatia (Ustavni zakon o Ustavnom sudu Republike Hrvatske, Official Gazette no. 99/1999 of 29 September 1999 – “the Constitutional Court Act”), as amended by the 2002 Amendments (Ustavni zakon o izmjenama i dopunama Ustavnog zakona o Ustavnom sudu Republike Hrvatske, Official Gazette no. 29/2002 of 22 March 2002), which entered into force on 15 March 2002, reads as follows:
“1. Anyone may lodge a constitutional complaint with the Constitutional Court if he or she deems that the decision of a state authority, local or regional self-government, or a legal person invested with public authority, on his or her rights or obligations, or as regards suspicion or accusation of a criminal offence, has violated his or her human rights or fundamental freedoms, or right to local or regional self-government, guaranteed by the Constitution (“constitutional right”)...
2. If another legal remedy is available in respect of the violation of the constitutional rights [complained of], the constitutional complaint may be lodged only after this remedy has been exhausted.
3. In matters in which an administrative action or, in civil and non-contentious proceedings, an appeal on points of law [revizija] are available, remedies shall be considered exhausted only after the decision on these legal remedies has been given.”
“A constitutional complaint shall contain ... an indication of the constitutional right alleged to have been violated [together] with an indication of the relevant provision of the Constitution guaranteeing that right...”
“ ... [t]he Constitutional Court shall examine only the violations of constitutional rights alleged in the constitutional complaint.”
28. On 9 July 2001 the Constitutional Court delivered a decision, no. U-III-368/1999 (Official Gazette no. 65/2001) in a case where the complainant relied in her constitutional complaint on Articles 3 and 19(1) of the Constitution, neither of which, under that court's jurisprudence, contained constitutional rights. The Constitutional Court nevertheless allowed the constitutional complaint, finding violations of Articles 14, 19(2) and 26 of the Constitution, on which the complainant had not relied, and quashed the contested decisions. In so deciding it held as follows:
“Therefore, a constitutional complaint cannot be based on either of the constitutional provisions stated [by the complainant in her constitutional complaint].
However, the present case concerns, as will be explained further, a specific legal situation as a result of which this court, despite [its] finding that there are not, and cannot be, violations of the constitutional rights explicitly relied on by the complainant, considers that there are circumstances which warrant quashing [the contested] decisions.
...
Namely, it is evident from the constitutional complaint and the case file that there have been violations of [constitutional] rights, in particular those guaranteed by Article 14 (equality, equality before the law), Article 19 paragraph 2 (the guarantee of judicial review of decisions of state and other public authorities) and Article 26 (equality before the courts and other state or public authorities) of the Constitution ...”
29. Section 387 of the Obligations Act (Zakon o obveznim odnosima, Official Gazette of the Socialist Federal Republic of Yugoslavia nos. 29/1978, 39/1985 and 57/1989, and the Official Gazette of the Republic of Croatia no. 53/1991 with subsequent amendments) provided as follows:
STATUTE OF LIMITATIONS
GENERAL PROVISIONS
General rule
Section 360
“(1) The right to request performance of an obligation shall be extinguished on the expiration of a statutory limitation period.
(2) ...
(3) A court shall not take a statutory limitation period into account of its own motion if the debtor did not plead it.”
INTERRUPTION OF A STATUTORY LIMITATION PERIOD
Acknowledgement of a debt
Section 387
“(1) The running of a statutory limitation period shall be interrupted when the debtor acknowledges his or her debt.
(2) A debt may be acknowledged not only by a statement [that is, a declaration] to the creditor but also in an indirect manner, such as by making a payment, paying interest or providing security...”
30. In interpreting section 387 of the Obligations Act the Supreme Court has consistently held that acknowledgement of a debt capable of interrupting a statutory limitation period, regardless of whether it has been made in a direct or indirect manner, has to be done unequivocally and by the persons authorised to act on behalf of the debtor (see, for example, decisions nos. Rev 3053/1999-2 of 23 January 2002, Rev 271/03-2 of 12 April 2005, Rev 347/04-2 of 21 June 2005, Revt 97/03-2 of 22 December 2005, and Revt 156/2006-2 of 29 November 2006).
31. On 25 May 2000 the Supreme Court delivered a judgment, no. Rev 1401/1999-2, in a case in which the plaintiffs sued the State seeking payment of unpaid salaries for the period during which they had been receiving medical treatment and held captive by the enemy, respectively. The question arose whether the letter of the Ministry of Defence, in particular, the General Staff of the Croatian Armed Forces, of 9 February 1998, confirming that the plaintiffs had been members of their military unit and had appeared on its payroll but had not collected their salaries in the above-mentioned period, constituted acknowledgment of the debt. The lower courts dismissed the plaintiffs' action, finding that the letter had not constituted acknowledgement of a debt capable of interrupting the statutory limitation period. In dismissing an appeal on points of law (revizija) by the plaintiffs and upholding the lower courts' judgments, the Supreme Court held as follows:
“From [the letter of 9 February 1998] it only follows that the plaintiffs were members of a certain unit at a certain time and that they did not receive a salary for that period. Such [a letter] cannot per se constitute an acknowledgment of the debt within the meaning of section 366 of the Obligations Act and interruption of the statutory limitation period. That is a general statement which cannot be considered as an acknowledgment of the debt. The ... letter indicates that the debt may exist but it does not constitute an acknowledgement by the debtor that the debt [indeed] exists, that is, acknowledgment that the debtor has [an obligation] to settle the debt or that the debtor will settle it. The statement of facts by the debtor, on the basis of which it could be concluded that the debt exists, does not constitute acknowledgment of the debt [capable of] interrupting the statutory limitation period. For the acknowledgement of the debt to result in the interruption of the statutory limitation period, it has to be explicit and specific so that the debtor's will to settle the existing debt is unequivocally expressed.”
32. On 27 September 2007 the Supreme Court delivered a decision, no. Rev-427/2006-2, in a case where the plaintiff company sued the State seeking payment of a certain amount of money. The question arose whether a letter of 15 May 1996 signed on behalf of the Finance Department of the Ministry of Defence by the head of its Bookkeeping Division informing the plaintiff that its claim had been recorded with the Ministry's Finance Department but that funds had not been allocated to satisfy that claim, as well as a letter of 6 November 1997 signed on behalf of the Finance Department of the Ministry of Defence by the head of its Payment Operations Division notifying the plaintiff that the Ministry would settle its debt by transferring the money to the plaintiff company's giro account upon transfer of the funds to the Ministry from the State budget, amounted to acknowledgment of the debt. The lower courts ruled in favour of the plaintiff, finding that the above-mentioned letters had constituted acknowledgement of a debt capable of interrupting the statutory limitation period. The Supreme Court allowed an appeal on points of law by the State, quashed the lower courts' judgments and remitted the case. In so deciding the Supreme Court held as follows:
“In the contested judgments no reasons were given for the finding that the head of the Bookkeeping Division, who had signed the letter of 15 May 1996, would be authorised to acknowledge the debt (even assuming that the mere recording of the claim and its amount with the Finance Department of the Ministry of Defence could be considered an acknowledgment of the debt).
... the letter of 6 November 1997 [containing] the statement that its [the Ministry's] debt would be settled by transferring the money to the [plaintiff company's] giro account, but without establishing the amount of the debt that the respondent considered well-founded, and without establishing whether ... the head of the Payment Operations Division (who signed the letter) was authorised to give such a statement, cannot, at least for the time being, be considered an acknowledgment of the debt.
In this court's view, an acknowledgement of a debt within the meaning of section 387 paragraph 2 of the Obligations Act can be made by the debtor personally or through an authorised person (if the debtor is a legal entity). It follows from the foregoing that declarations of unauthorised persons acknowledging a debt on behalf of a debtor cannot produce for the debtor any legal effects of a valid acknowledgement of a debt. It also has to be noted that an acknowledgement of a debt must not be contrary to peremptory norms [jus cogens].
For these reasons, until it is established whether, and on the basis of which legal document, the head of the Bookkeeping Division and the head of the Payment Operations Division were persons authorised to acknowledge the debt, there can be no conclusions as to the legal significance of the letters of 15 May 1996 and 6 November 1997.”
33. According to the views expressed in Croatian legal doctrine, a right is not extinguished by the expiration of a statutory limitation period. Rather, the creditor only loses the right to seek its enforcement through the courts. Therefore, a debtor remains a debtor even after a statutory limitation period has expired. For that reason, if a debtor pays a creditor after the expiry of a statutory limitation period, he or she cannot claim the amount paid back (on account of unjust enrichment) because he or she paid an existing debt
34. Section 131 of the Labour Act (Zakon o radu, Official Gazette nos. 38/95, 54/95 (corrigendum), 65/95 (corrigendum), 17/01, 82/01, 114/03, 123/03, 142/03 (corrigendum) and 30/04) provides as follows:
Statutory limitation period for an employment-related claim
Section 131
“Unless otherwise provided in this or another statute, an employment-related claim expires after three years.”
35. The relevant part of the Civil Procedure Act (Zakon o parničnom postupku, Official Gazette of the Socialist Federal Republic of Yugoslavia nos. 4/1977, 36/1977 (corrigendum), 36/1980, 69/1982, 58/1984, 74/1987, 57/1989, 20/1990, 27/1990 and 35/1991, and the Official Gazette of the Republic of Croatia nos. 53/1991, 91/1992, 58/1993, 112/1999, 88/2001, 117/2003, 88/2005, 2/2007, 84/2008 and 123/2008) provides as follows:
“The court shall proceed on an action even if the plaintiff has not indicated the legal basis for his or her claim; and if the plaintiff has indicated the legal basis the court shall not be bound by it.”
“(1) When the European Court of Human Rights has found a violation of a human right or fundamental freedom guaranteed by the Convention for the Protection of Human Rights and Fundamental Freedoms or additional protocols thereto ratified by the Republic of Croatia, a party may, within thirty days of the judgment of the European Court of Human Rights becoming final, file a petition with the court in the Republic of Croatia which adjudicated in the first instance in the proceedings in which the decision violating the human right or fundamental freedom was rendered, to set aside the decision by which the human right or fundamental freedom was violated.
(2) The proceedings referred to in paragraph 1 of this section shall be conducted by applying, mutatis mutandis, the provisions on the reopening of proceedings.
(3) In the reopened proceedings the courts are required to respect the legal opinions expressed in the final judgment of the European Court of Human Rights finding a violation of a fundamental human right or freedom.”
36. Decision of the Minister of Defence on Payment of Special Daily Allowances for Carrying Out Mining and Demining Works (Odluka o isplatama posebnih dnevnica za vrijeme izvođenja radova na miniranju i deminiranju, unpublished) of 18 September 1995 reads as follows:
“1. Permanent and reserve members of the Armed Forces of the Republic of Croatia carrying out mining and demining works shall have the right to special daily allowances.
2. Special allowances shall be calculated in the amounts prescribed by the Decision on the Amount of Daily Allowance for Official Journeys and the Amount of Compensation for Users Financed from the State Budget [that is, 123 Croatian kunas (HRK) at the time], and so from the time of departure to [carry out] mining and demining works, according to the following criteria:
(a) the entire daily allowance for every twenty-four hours spent on mining and demining works, including periods of twelve to twenty-four hours [that is, between twelve and twenty-four hours];
(b) half the daily allowance for periods of eight to twelve hours.
3. The lists of persons entitled to special daily allowances, with details, shall be compiled by the commander at independent battalion level or higher, and shall be certified by the commander of the operational zone ... The certified list shall be submitted for payment to the regional finance department on whose territory mining and demining works have been carried out, at the latest on the third day of the month in respect of the preceding month.
4. This Decision shall enter into force on the day of its adoption, and shall be applicable from 1 June 1995.”
